Case 2:19-cv-13691-LVP-PTM ECF No. 14 filed 04/15/20          PageID.85    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT HOFFMAN,

             Plaintiff,
                                                     Honorable Linda V. Parker
v.                                                   Civil Case No. 19-13691

SARA S. GDOWSKI, N.P.,

          Defendant.
__________________________/

  OPINION AND ORDER (1) GRANTING PLAINTIFF’S MOTION TO
AMEND HIS COMPLAINT; (2) DENYING AS MOOT HIS MOTIONS TO
ALTER OR RECONSIDER JUDGMENT AND FOR COPIES OF ORDERS;
                AND (3) REOPENING CASE

      Plaintiff initiated this prisoner civil rights action against Defendant on

December 16, 2019. Plaintiff has been granted leave to proceed without

prepayment of fees in these proceedings. On February 24, 2020, this Court

summarily dismissed Plaintiff’s Complaint because it concluded that he failed to

state a claim upon which relief can be granted. The matter is presently before the

Court on the following motions filed by Plaintiff:

             (1) A motion requesting copies of all orders issued by the
             Court, signed and dated February 19, 2020 (ECF No. 9);

             (2) A motion to alter or reconsider the judgment, signed
             and dated March 2, 2020 (ECF No. 10); and,

             (3) A motion for leave to file an amended complaint,
             signed and dated March 4, 2020 (ECF No. 11.)
Case 2:19-cv-13691-LVP-PTM ECF No. 14 filed 04/15/20           PageID.86    Page 2 of 4




Having reviewed Plaintiff’s filings, the Court concludes that he should be granted

leave to amend his pleading. The Court is therefore denying as moot his motion

for reconsideration. It appears from Plaintiff’s March 2 and 4, 2020 motions that

he now has received any orders the Court has issued and so the Court also is

denying as moot his motion for filing copies.

      In his initial pleading, Plaintiff alleged that Defendant was deliberately

indifferent when treating him for a severe debilitating hand condition: Dupuytren’s

contracture. Specifically, Plaintiff alleged that after he met with Defendant in

October 2019, Defendant submitted a consultation request with a hand surgeon that

summarized Plaintiff’s condition, but the summary was a verbatim recitation of a

medical report issued years earlier that failed to accurately reflect Plaintiff’s

deteriorating condition and extreme pain. Plaintiff indicated, however, that

Defendant filed a new request on November 2, 2019, which was approved. The

Court concluded that the facts alleged did not show deliberate indifference but, at

most, a finding that Defendant was negligent.

      In his proposed amended pleading, Plaintiff indicates that Defendant never

actually examined him on October 2, 2019, was brief in her interaction with him,

that she did not take any notes or ask any questions when Plaintiff described his

symptoms and pain, and when asked why, stated: “You’re making me work to[o]

hard, I’m not typing all of what you described, I’ll find a prior description in the
Case 2:19-cv-13691-LVP-PTM ECF No. 14 filed 04/15/20          PageID.87    Page 3 of 4




[electronic medical record].” (ECF No. 12 at Pg ID 68.) When Plaintiff indicated

that there was nothing in his medical record about his current, new symptoms,

Defendant told him the encounter was over and to leave her office. (Id.)

Defendant never informed Plaintiff that the consultation request had been denied.

         Plaintiff only discovered the denial when he purchased his medical records,

which were received on October 28, 2019. Plaintiff then sent Defendant a medical

kite, which she ignored. Defendant called Plaintiff out for a medical encounter

only on November 1, 2019, after Plaintiff filed a grievance. At that time, and

because Defendant previously complained about entering information into the

record, Plaintiff presented Defendant with a typed description of his condition.

Only after this description was incorporated in a new consultation request was the

request granted. In the interim, Plaintiff’s pain and contractures had worsened.

         These additional facts allege more than negligence. If true, they could

suggest that Defendant was deliberately indifferent to Plaintiff’s serious medical

needs.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to amend his complaint

(ECF No. 11) is GRANTED and his Amended Complaint (ECF No. 12) is deemed

filed as of the date of this Opinion and Order;
Case 2:19-cv-13691-LVP-PTM ECF No. 14 filed 04/15/20         PageID.88    Page 4 of 4




      IT IS FURTHER ORDERED that Plaintiff’s motion for reconsideration

and motion for copies of orders (ECF Nos. 9 and 10) are DENIED AS MOOT;

      IT IS FURTHER ORDERED that the Clerk of the Court shall REOPEN

this matter.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: April 15, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, April 15, 2020, by electronic and/or U.S.
 First Class mail.

                                               s/ R. Loury
                                               Case Manager
